



Exhibit 10.11
[WORKDAY LOGO]


August 23, 2012


Robynne Sisco


Dear Robynne,


Workday, Inc. ("Workday") is happy to offer you a position as Chief Accounting
Officer reporting to Mark Peek. Your planned start date is August 27, 2012 with
an initial starting salary of $200,000 per year, which is payable according to
Workday's payroll cycle, and subject to applicable federal and state taxes. You
will also receive a hiring bonus of $50,000 which will be payable six (6) months
after your original hire date, contingent on your being employed by Workday and
in good standing on the day of the payment. All amounts discussed herein are
subject to applicable withholding taxes, and the gross hiring bonus amount is
subject to repayment if you choose to leave the Company within one year of your
original hire date.


Subject to the approval of the Company's Board of Directors or its Compensation
Committee, you will be granted 30,000 shares of Company Restricted Stock and an
option to purchase 175,000 shares of the Company's Common Stock. If approved,
Restricted Stock will begin vesting on September 1, 2012. 20% of the shares will
vest after 12 months of continuous service, and the balance will vest in equal
quarterly installments over the next 16 quarters of continuous service (December
1, March 1, and June 1, September 1). If approved, the exercise price per share
for your stock option grant will be equal to the fair market value per share on
the date the option is granted or on your first day of employment, whichever is
later. 20% of the option shares will vest after 12 months of continuous service,
and the balance will vest in equal quarterly installments over the next 16
quarters of continuous service. The stock option and Restricted Stock will be
subject to the terms and conditions applicable to shares granted under one of
the Company's Stock Plans, as described in the Plans and the applicable Stock
Option Agreement and Restricted Stock Agreement.


As a regular employee of the Company, you will also be eligible to participate
in a number of Company-sponsored benefits and programs.


Please be advised that your employment with the Company will be "at-will", which
means that either you or the Company may terminate your employment at any time,
for any reason or no reason, with or without notice. There is no promise by the
Company that your employment will continue for a set period of time or that your
employment will be terminated only under particular circumstances. Any exception
to this policy of employment-at-will shall only be made in writing by the
President of the Company. In particular, this policy of at-will employment shall
not be modified by any statements, express or implied, contained in any
employment handbook, application, memoranda, policy, procedure, or other
materials or statements provided to you in connection with your employment. This
offer is contingent upon satisfactory completion of all applicable background
checks.


The Company has its own way of doing business, and its own unique, independently
developed proprietary technology. We have neither the need nor desire to make
any unauthorized use of any intellectual property or confidential information
belonging to or developed by others. The Company also understands the importance
of protecting its own intellectual property and confidential information, and
respects the intellectual property and confidential information developed by
other companies. We fully expect that each person who accepts employment with us
will hold themselves to these same standards. No employee should use nor bring
into the workplace any material that contains intellectual property or
confidential information belonging to a previous employer or any other third
party.


This offer of employment is contingent upon your execution of the Company's
standard Proprietary Information and Inventions Agreement, a copy of which is
attached. Like all Company employees, you will also be required, as a condition
of your continued employment with the Company, to comply with the terms of the
Company's Employee Handbook as it may be updated and/or revised from time to
time.


I hope you accept our offer of employment, and look forward to an enjoyable
business relationship together.





--------------------------------------------------------------------------------





 
 
Sincerely,
 
 
/s/ Mark Peek
 
 
Mark Peek
 
 
Chief Financial Officer



The foregoing is accepted and correctly states our arrangement.


By:
/s/ Robynne Sisco
 
Dated:
8/25/2012
 

    





